Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 02/08/2021.
Claims 1-18 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaynes (US 2015/0341570 A1).
Regarding claim 1, Jaynes discloses a method of sharing video content between a plurality of shared displays coupled to a network by a respective plurality of host controllers, wherein content from a plurality of client devices coupled to a host controller is shared to its respective shared display (fig. 1: Display device 104(1)-104(2).  Fig. 2: Switchboard modules 210-214 (host controller).  [0052]-[0053]:  a user wants to “mirror” a shared display to a remote location), each host controller comprising a processor and a memory storing instructions that when executed by the processor perform the method comprising: 
receiving a command at a first source host controller from a user interface device coupled to the network, the command indicating that the content of a first source shared display coupled to the first source host controller should be displayed on a first destination shared display ([0035]:  Once connected, client devices 102 may stream media to network-enabled display device 104, and control the appearance of media displayed on network-enabled display device 104. [003]:  the behavior of the video encoders 212 (i.e. which regions are selected, etc.) is controlled by requests from the content sources (e.g., client device 102). For example, if a user wants to “mirror” a shared display to a remote location, the user could, using a simple interface on one of the client devices 102 (image generators), a control interface on the display 104 itself, or through a 3rd standalone display controller (e.g., a control panel in the room), select “mirror my display to the San Francisco conference room”);
encoding the first source shared display contents as a first source video; and streaming the first source video over the network to the first destination shared display ([0053]:  The video encoder 212 would then select the entire screen and begin producing a video stream of the display to the switchboard 106 as a new source.  [0069]-[0071]:  The switchboard video encoder 212 of D1 selects the screen 204 or a screen portion and begins transmitting the video to the switchboard 106. The consumer request, upon acceptance, results in switchboard 106 forwarding the video stream from D1 to D2. The D2 switchboard video receiver 214 establishes a connection and posts a new media stream into the local screen 204—one that is the entire video stream from D1 in this example).

Regarding claim 2, Jaynes discloses the method of claim 1, further comprising: receiving the first source video stream at a first destination host controller coupled to the first destination shared display; and displaying the first source video stream on the first destination shared display ([0054]:  The Switchboard Video Receiver 214 is used to receive an incoming video stream from the switchboard 106, decode it if necessary, and to provide video frames to the local display 204. For each incoming video stream, the receiver/decoder 214 communicates with the shared display 204 to establish a new media post (e.g., M1, M2, and M3). [0070] 14. The consumer request, upon acceptance, results in switchboard 106 forwarding the video stream from D1 to D2. [0071] 15. The D2 switchboard video receiver 214 establishes a connection and posts a new media stream into the local screen 204—one that is the entire video stream from D1 in this example).

Regarding claim 3, Jaynes discloses the method of claim 1, further comprising: receiving a command at a second source host controller from the user interface device, the command indicating that the content of a second source shared display coupled to the second source host controller should be displayed on a second destination shared display; encoding the second source shared display contents as a second source video; and streaming the second source video over the network to the second destination shared display ([0069]-[0072]:  The switchboard video encoder 212 of D1 selects the screen 204 or a screen portion and begins transmitting the video to the switchboard 106. The consumer request, upon acceptance, results in switchboard 106 forwarding the video stream from D1 to D2.  The D2 switchboard video receiver 214 establishes a connection and posts a new media stream into the local screen 204—one that is the entire video stream from D1 in this example. The above process is reversed from D2 to D1 (e.g. second destination shared display)  so that a duplex channel of video communications may be established).
Regarding claim 5, Jaynes discloses the method of claim 1, further comprising displaying information identifying the first source shared display on the first destination shared display ([0141]-[0142]:  A set of lines 804 that connect the content source icon 802 to each of the video sources (e.g., posts 704) owned by that content source as currently indicated in the media ownership database. Temporal animations that show ownership by moving media to regions on the screen where the source icon is located based on the currently indicated media ownership database).

Regarding claim 6, Jaynes the method of claim 1, further comprising displaying information identifying the first destination shared display on the first source shared display ([0141]-[0142]:  A set of lines 804 that connect the content source icon 802 to each of the video sources (e.g., posts 704) owned by that content source as currently indicated in the media ownership database. Temporal animations that show ownership by moving media to regions on the screen where the source icon is located based on the currently indicated media ownership database).

Regarding claim 7, Jaynes discloses the method of claim 1, further comprising routing the first source video stream over the network to a plurality of destination displays ([0036]:  At tier 2, a network-enabled display device video streaming switch (hereinafter “switchboard”) 106 and an access control service 108 form a global video streaming service 110 and cooperate to connect network-display devices 104 together over both local area networks and wide-area networks).

Regarding claim 9, Jaynes discloses a multi-tiered display system for sharing content between a plurality of client devices (fig. 1, [0035]-[0036]), comprising: 
a network; a first host controller coupled to the network, the first host controller further coupled to a first shared display and one or more first client devices sharing content to the first shared display ([0035]:  At tier 1, client devices 102 connect to a network-enabled display device 104 through a local area network connection, utilizing either a physical network cable or wireless medium. Once connected, client devices 102 may stream media to network-enabled display device 104, and control the appearance of media displayed on network-enabled display device 104); 
a second host controller coupled to the network, the second host controller further coupled to a second shared display and one or more second client devices sharing content to the second shared display (fig. 1: Display device 104(2), client device 102(4)-102(5). [0035]:  At tier 1, client devices 102 connect to a network-enabled display device 104 through a local area network connection, utilizing either a physical network cable or wireless medium. Once connected, client devices 102 may stream media to network-enabled display device 104, and control the appearance of media displayed on network-enabled display device 104); and 
a user interface device coupled to the network, the user interface device further comprising a processor and a memory storing instructions that when executed by the processor operate to: display a representation of the first and second shared displays in a graphical user interface (GUI ([0180]:  there a media stream is denoted on a user interface of a client device 102, the user may generate a media sharing request 1110 by clicking a media stream and requesting a transfer. By interacting with the media posts M1, M2, and M3 and user icons 802 on the display device 104); 
receive an input to the GUI to route content from the first shared display as a source to the second shared display as a destination ([0053] The behavior of the video encoders 212 (i.e. which regions are selected, etc.) is controlled by requests from the content sources (e.g., client device 102). For example, if a user wants to “mirror” a shared display to a remote location, the user could, using a simple interface on one of the client devices 102 (image generators), a control interface on the display 104 itself, or through a 3rd standalone display controller (e.g., a control panel in the room), select “mirror my display to the San Francisco conference room); and 
send a command to the first host controller to encode the contents of the first shared display and stream it over the network to the second host controller ([0053]:  The video encoder 212 would then select the entire screen and begin producing a video stream of the display to the switchboard 106 as a new source.  [0069]-[0071]:  The switchboard video encoder 212 of D1 selects the screen 204 or a screen portion and begins transmitting the video to the switchboard 106. The consumer request, upon acceptance, results in switchboard 106 forwarding the video stream from D1 to D2. The D2 switchboard video receiver 214 establishes a connection and posts a new media stream into the local screen 204—one that is the entire video stream from D1 in this example).

Regarding claim 13, Jaynes discloses a method of routing video streams between shared displays using a graphical user interface (GUI), the GUI displaying a representation of a plurality of shared displays each displaying content from one or more client devices coupled to a respective shared display ([0035]:  At tier 1, client devices 102 connect to a network-enabled display device 104 through a local area network connection, utilizing either a physical network cable or wireless medium. Once connected, client devices 102 may stream media to network-enabled display device 104, and control the appearance of media displayed on network-enabled display device 104. [0180]:  there a media stream is denoted on a user interface of a client device 102, the user may generate a media sharing request 1110 by clicking a media stream and requesting a transfer. By interacting with the media posts M1, M2, and M3 and user icons 802 on the display device 104), comprising: receiving, via the GUI, a user selection to route content from a first shared display to a second shared display ([0035]:  Once connected, client devices 102 may stream media to network-enabled display device 104, and control the appearance of media displayed on network-enabled display device 104. [003]:  the behavior of the video encoders 212 (i.e. which regions are selected, etc.) is controlled by requests from the content sources (e.g., client device 102). For example, if a user wants to “mirror” a shared display to a remote location, the user could, using a simple interface on one of the client devices 102 (image generators), a control interface on the display 104 itself, or through a 3rd standalone display controller (e.g., a control panel in the room), select “mirror my display to the San Francisco conference room”); 
encoding the contents of the first shared display into first video stream; and routing the first video stream to the second shared display ([0053]:  The video encoder 212 would then select the entire screen and begin producing a video stream of the display to the switchboard 106 as a new source.  [0069]-[0071]:  The switchboard video encoder 212 of D1 selects the screen 204 or a screen portion and begins transmitting the video to the switchboard 106. The consumer request, upon acceptance, results in switchboard 106 forwarding the video stream from D1 to D2. The D2 switchboard video receiver 214 establishes a connection and posts a new media stream into the local screen 204—one that is the entire video stream from D1 in this example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaynes in view of Ueno et al. (US 2007/0195008 A1).
Regarding claim 4, Jaynes discloses the method of claim 3.
However, Jaynes does not discloses further comprising: receiving a command at a second source host controller from the user interface device, the command indicating that the content of the second source shared display should be displayed on a third destination shared display; receiving the second source video stream at the third destination shared display; and controllably displaying the second source video stream on both the second destination shared display and the third destination shared display.
In an analogous art, Ueno discloses receiving a command at a second source host controller from the user interface device, the command indicating that the content of the second source shared display should be displayed on a third destination shared display (fig. 13, [0047]:  The conference participant who has selected a cut screen then selects a local discussion assignment button 68 from the local discussion control menu 65 displayed by the user selecting the local discussion control button 62. In response to this operation, the presentation controller 17 displays a sub-menu 71 of the local discussion assignment button…a sub-menu 71 is shown for a case in which the conference servers are provided at three sites; sites A, B, and C. When the conference participant selects, from the sub-menu 71, a site at which the sub-subject identified by the selected cut screen is to be discussed, the presentation controller 17 synchronizes the selected state of the site in all conference servers 30 of the other sites to thereby enable the conference participants at all sites to see the selected state); receiving the second source video stream at the third destination shared display; and controllably displaying the second source video stream on both the second destination shared display and the third destination shared display ([0047]:  The information to be stored is identical with that at the site A. When assignment of the selected cut screen to the site is fixed in this manner, the presentation controller 17 displays an icon 55 to allow understanding as to which cut screen is assigned to which site, as shown in FIG. 14. An icon 55 is displayed in a synchronized manner on the touch panel display device 31 of the other sites).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise receiving a command at a second source host controller from the user interface device, the command indicating that the content of the second source shared display should be displayed on a third destination shared display; receiving the second source video stream at the third destination shared display; and controllably displaying the second source video stream on both the second destination shared display and the third destination shared display” taught by Ueno.
One of ordinary skilled in the art would have been motivated because it would have enabled to share information of a content among different locations (Ueno, [0045]).  

Regarding claim 10, Jayne discloses the multi-tiered display system of claim 9.
However, Jayne does not disclose further comprising a third host controller coupled to the network, a third shared display and one or more third client devices, the processor executing instructions stored in the memory to: receive an input to the user interface device to route content from the first shared display as a source to the third shared display as a destination; and send a command to the first host controller to encode the content of the first shared display and stream it over the network to the third host controller.
In an analogous art, Ueno discloses a third host controller coupled to the network, a third shared display and one or more third client devices, the processor executing instructions stored in the memory to: receive an input to the user interface device to route content from the first shared display as a source to the third shared display as a destination; and send a command to the first host controller to encode the content of the first shared display and stream it over the network to the third host controller ([0028]:  he conference servers 10 and 30 can exchange information with each other via a network 2 and cooperate to control display on the touch panel display devices 11 and 31 connected to the conference servers 10 and 30. The touch panel display devices 11 and 31 are respectively connected to conference rooms and are placed at positions which can be seen by the participants in the conference in the conference rooms. By cooperation between the conference servers 10 and 30 to control display on the touch panel display devices 11 and 31 to which the conference servers 10 and 30 are connected, respectively, the same screen image can be displayed on the touch panel display devices 11 and 31 of all sites, and the conference participants at the sites A and B can discuss a common subject displayed on the screen). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise “a third host controller coupled to the network, a third shared display and one or more third client devices, the processor executing instructions stored in the memory to: receive an input to the user interface device to route content from the first shared display as a source to the third shared display as a destination; and send a command to the first host controller to encode the content of the first shared display and stream it over the network to the third host controller” taught by Ueno.
One of ordinary skilled in the art would have been motivated because it would have enabled to share information of a content among different locations (Ueno, [0045]).  


Regarding claim 14, Jaynes discloses the method of claim 13, the method further comprising: receiving, via the GUI, a user selection to route content from the first shared display to all shared displays; encoding the content of the first shared display into first video stream; and routing the first video stream to the shared displays ([0003]:  a two-tier display infrastructure switching architecture interconnects a plurality of network-enabled display devices. A video streaming switch is capable of receiving a video stream from a first network-enabled display device and forwarding the video stream to a second network-enabled display device).
However, Jaynes does not discloses wherein the plurality of shared displays comprises at least three displays.
In an analogous art, Ueno discloses wherein the plurality of shared displays comprises at least three displays (fig. 1, fig. 13, [0045]:  a screen image of the same content is also displayed on the touch panel display device 31 of the other sites. [0047]:  the conference participant who has selected a cut screen then selects a local discussion assignment button 68 from the local discussion control menu 65 displayed by the user selecting the local discussion control button 62. In response to this operation, the presentation controller 17 displays a sub-menu 71 of the local discussion assignment button 68. FIG. 13 exemplifies a screen display at this point. In the above description, only sites A and B are described, but in FIG. 13, a sub-menu 71 is shown for a case in which the conference servers are provided at three sites; sites A, B, and C. The sub-menu 71 is shown in FIG. 13 in an exceptional form in order to show that multiple sites can be selected from the sub-menu 71. When the conference participant selects, from the sub-menu 71, a site at which the sub-subject identified by the selected cut screen is to be discussed, the presentation controller 17 synchronizes the selected state of the site in all conference servers).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise “wherein the plurality of shared displays comprises at least three displays” taught by Ueno.
One of ordinary skilled in the art would have been motivated because it would have enabled to share information of a content among different locations (Ueno, [0045]).  

Claims 8, 11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaynes in view of Vu et al. (US 2017/0195374 A1).
Regarding claim 8, Jaynes discloses the method of claim 1.
However, Jaynes does not disclose further comprising: receiving a command from the user interface device representing a text message and a destination shared display; and displaying the text message on the destination shared display.
In an analogous art, Vu discloses receiving a command from the user interface device representing a text message and a destination shared display; and displaying the text message on the destination shared display ([0082]:  The moderator may also initiate data transfer from moderator client device 120 to member client device 130. For example, a paragraph from a text editor may be copied from moderator client device 120 and pasted into a text editor of member client device 130. In addition to such bi-directional communication between moderator client device 120 and selected client member device 130, moderator client device 120 also may direct receiver 110 to mirror the display of selected client member device 130).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise “receiving a command from the user interface device representing a text message and a destination shared display; and displaying the text message on the destination shared display” taught by Vu.
One of ordinary skilled in the art would have been motivated because it would have enabled to facilitating control of a graphical display by selecting inputs from one or more of multiple sources (Vu, [0001]).  

Regarding claim 11, Jaynes discloses the multi-tiered display system of claim 9.
However, Jaynes does not disclose further comprising: a primary shared display coupled to the network by a primary host controller, the processor executing instructions stored in the memory to: receive an input to the user interface device to route content from the first and second shared displays to the primary shared display; and send a command to the first and second host controllers to encode the content for the first and second shared displays and stream them to the primary host controller.
In an analogous art, Vu discloses a primary shared display coupled to the network by a primary host controller, the processor executing instructions stored in the memory to: receive an input to the user interface device to route content from the first and second shared displays to the primary shared display; and send a command to the first and second host controllers to encode the content for the first and second shared displays and stream them to the primary host controller (fig. 14, [0095]-[0096]: After initiating a group content sharing session and organizing the class into groups G-1 and G-2, the teacher may send a problem to each student member client device 130. Teacher's moderator client device 120 may simultaneously display original content 1450 sent to the student member client devices along with the current view of any or all member client devices 130, such as the screen of G-1 moderator client device 1430 screen and the screen of G-2 moderator 1440. The group G-1 moderator may transmit to display 105 the content on the screen of group G-1 moderator client device 1430 or the content on any other screen of group G-1 member client devices. Similarly, the group G-2 moderator device may transmit to display 105 the content on the screen of group G-2 moderator client device 1440 or the content on any other screen of group G-2 member client devices).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise “a primary shared display coupled to the network by a primary host controller, the processor executing instructions stored in the memory to: receive an input to the user interface device to route content from the first and second shared displays to the primary shared display; and send a command to the first and second host controllers to encode the content for the first and second shared displays and stream them to the primary host controller” taught by Vu.
One of ordinary skilled in the art would have been motivated because it would have enabled to facilitating control of a graphical display by selecting inputs from one or more of multiple sources (Vu, [0001]).  

Regarding claim 15, Jaynes discloses the method of claim 13.
However, Jaynes does not disclose wherein one of the shared displays is a primary shared display, the method further comprising: receiving, via the GUI, a user selection to route content from the primary shared display to all shared displays; encoding the content of the primary shared display into a primary video stream; and routing the primary video stream to the shared displays.
In an analogous art, Vu discloses wherein one of the shared displays is a primary shared display, the method further comprising: receiving, via the GUI, a user selection to route content from the primary shared display to all shared displays; encoding the content of the primary shared display into a primary video stream; and routing the primary video stream to the shared displays (fig. 14, [0095]-[0096]: After initiating a group content sharing session and organizing the class into groups G-1 and G-2, the teacher may send a problem to each student member client device 130. Teacher's moderator client device 120 may simultaneously display original content 1450 sent to the student member client devices along with the current view of any or all member client devices 130, such as the screen of G-1 moderator client device 1430 screen and the screen of G-2 moderator 1440.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise “wherein one of the shared displays is a primary shared display, the method further comprising: receiving, via the GUI, a user selection to route content from the primary shared display to all shared displays; encoding the content of the primary shared display into a primary video stream; and routing the primary video stream to the shared displays” taught by Vu.
One of ordinary skilled in the art would have been motivated because it would have enabled to facilitating control of a graphical display by selecting inputs from one or more of multiple sources (Vu, [0001]).  

Regarding claim 16, Jaynes-Vu discloses the method of claim 15, further comprising: receiving, via the GUI, a user selection to route content from a plurality of shared displays to the primary shared display; encoding the content of the plurality of shared displays into a plurality of video streams; and routing the plurality of video streams to the primary shared display (Vu, [0095], [0098]:  The group-1 moderator chose to transmit to display 105 the content on the screen of group G-1 moderator client device 1430. Similarly, the group G-2 moderator chose to transmit to display 105 the content on the screen of group G-2 moderator client device 1440. In accordance with another aspect of the present invention, receiver 110 is programmed to permit split-screen side-by-side comparison of the screen content of both group G-1's answer 1460 and group G-2's answer 1480). The same rationale applies as in claim 15. 

Regarding claim 17, Jaynes discloses the method of claim 13.
However, Jaynes does not disclose further comprising: receiving, via the GUI, a user selection to display a text message on at least one shared display; receiving, via the GUI, a message content and a destination shared display; and routing the text message to the destination shared display.
In an analogous art, Vu discloses receiving, via the GUI, a user selection to display a text message on at least one shared display; receiving, via the GUI, a message content and a destination shared display; and routing the text message to the destination shared display ([0082]:  The moderator may also initiate data transfer from moderator client device 120 to member client device 130. For example, a paragraph from a text editor may be copied from moderator client device 120 and pasted into a text editor of member client device 130. In addition to such bi-directional communication between moderator client device 120 and selected client member device 130, moderator client device 120 also may direct receiver 110 to mirror the display of selected client member device 130).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise “receiving, via the GUI, a user selection to display a text message on at least one shared display; receiving, via the GUI, a message content and a destination shared display; and routing the text message to the destination shared display” taught by Vu.
One of ordinary skilled in the art would have been motivated because it would have enabled to facilitating control of a graphical display by selecting inputs from one or more of multiple sources (Vu, [0001]).  

Regarding claim 18, Jaynes-Vu discloses the method of claim 17, further comprising: receiving, via the GUI, a user selection to display a text message on all shared displays; receiving, via the GUI, a message content; and routing the text message to all shared displays (Vu, [0085]:  Messaging between moderator client device 120 and member client device 130 may be on a private chat channel or may be in a group chat setting. Alternatively, some of all of member client devices 130 may communicate with one another if given permission to do so by moderator client device 120. A message sent between member client devices 130 also may be sent to moderator client device 120 such that the user of moderator client device 120 may monitor the communications between member client devices 130.  [0095]-[0096]:  After initiating a group content sharing session and organizing the class into groups G-1 and G-2, the teacher may send a problem to each student member client device 130). The same rationale applies as in claim 17.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jaynes in view  of Sculley (US 10,264,213 B1).
Regarding claim 12, Jaynes discloses the multi-tiered display system of claim 9.
However, Jaynes does not disclose further comprising an audio system for receiving an audio stream, the processor executing instructions stored in the memory to: encode the shared display content into separate audio and video streams; and streaming the audio stream over the network to the audio system and streaming the video stream over the network to a destination shared display.
In an analogous art, Sculley discloses an audio system for receiving an audio stream (column 47, 18-22:  one or more speakers and/or microphones in a space may be directional so that they are operational along narrow corridors within a conference space to obtain audio from or broadcast audio top specific users at specific locations), the processor executing instructions stored in the memory to: encode the shared display content into separate audio and video streams; and streaming the audio stream over the network to the audio system and streaming the video stream over the network to a destination shared display (column 45, 63-column 46, 12:. Here, where audio broadcasts are associated with simultaneous video, it may be that an associated video stream is delayed if the audio is delayed until after a current audio broadcast is complete or stopped by the sharing user. (video and audio broadcast separate).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jaynes to comprise “further comprising an audio system for receiving an audio stream, the processor executing instructions stored in the memory to: encode the shared display content into separate audio and video streams; and streaming the audio stream over the network to the audio system and streaming the video stream over the network to a destination shared display” taught by Sculley.
One of ordinary skilled in the art would have been motivated because it would have enabled for sharing content on the common display (Sculley, column 5, 41-43).  


Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Epstein et al., US 10,884,607 B1:  Personal Control Apparatus and Method for Sharing Information in a Collaborative Workspace. 
Horikiri et al., US 2004/0128354 A1:  Teleconference System, Teleconference Support Method, and Computer Program. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446